Citation Nr: 1740260	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a right total knee arthroplasty performed on February 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2016, which granted a joint motion for remand vacating a March 2016 Board decision and remanding the case for additional development.  The Board remanded the case in February 2017.  The Veteran provided additional evidence in support of his claim in August 2017 and waived additional Agency of Original Jurisdiction (AOJ) review of that evidence.

The issue initially arose from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was hospitalized in a VA Medical Center in February 2008 during which time he underwent a right total knee arthroplasty. 

2.  Although an additional right knee disability occurred as a result, in particular, leg length discrepancy, instability, and increased pain, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

3.  Informed consent was obtained, and the additional disability was a foreseeable consequence of the surgical procedure.


CONCLUSION OF LAW

The criteria for compensation for compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as a result of a right total knee arthroplasty performed on February 5, 2008, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal was remanded by the Board for additional development in February 2017, including for a medical opinion specifically addressing the Veteran's contention that the prosthesis used in his initial VA surgery was the wrong size.  Although a July 2017 VA medical report provided the requested opinions necessary for an adequate appellate determination, the examination was conducted by a physician other than the examiner who conducted the prior August 2015 examination.  It is presumed that the August 2015 examiner was unavailable to provide the requested opinions in this case.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (discussing the presumption of regularity in VA administrative processes).  

The Board also finds no merit to the claim in an August 2017 brief that the prosthesis size issue was not addressed by a VA examiner.  The examiner specifically addressed that concern/question.  There has been substantial compliance with its remand instructions, and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

To obtain compensation, a claimant must show:  (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016).  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The Veteran contends that a total knee replacement performed at the Albuquerque VA Medical Center (VAMC) in February 2008 caused additional right knee disability, which necessitated a revision to the knee replacement in April 2009.  It was further asserted that the revision did not correct the problem and that an additional right knee disability has persisted to the present time.  He reports that he was unable to walk any significant distance and that he had been provided an electric wheelchair.

On a VA examination in May 2007, a history of severe arthritis of both knees was noted.  It was reported that the Veteran had previously undergone a left total knee arthroplasty and that he used forearm crutches.  X-ray studies revealed fairly advanced osteoarthritic changes.  Examination revealed pain and limitation of motion, but no swelling or laxities. 

On February 5, 2008, the Veteran underwent a right total knee arthroplasty (TKA) in a VAMC.  A pre-procedure note reported that he had severe right knee degenerative joint disease which had been nonresponsive to conservative treatment.  On examination, he had no effusion.  There was a varus deformity, and range of motion was from 5 to 100 degrees.  No instability was reported.  The diagnosis was right knee tricompartmental end-stage degenerative joint disease.  

According to the discharge summary, the Veteran appeared to tolerate the procedure well.  He did have some postoperative pain and difficulty on mobilizing fully with CPM (continuous passive motion).  It was noted that, although he only achieved a maximum of 75 degrees on the CPM, he was adamant about leaving to return to El Paso since he had prearranged air fare.  On the day of discharge, he was ambulating with a walker. 

In April 2008, the Veteran reported that he was still having knee pain.  In July 2008, he was noted to be using a cane.  He complained of swelling and pain in the right knee. There was no effusion.  There was 1+ laxity with varus stressing in full extension, and it was thought that there were possibly unbalanced ligaments contributing to extension laxity.  Subsequent records show he was followed by VA orthopedic surgeons, and it that in November 2008 he reported continued pain, swelling, and warmth in the right knee.  X-ray studies were report to look excellent.  Surgical exploration was recommended, with revision if needed.

A VA primary care provider saw the Veteran in December 2008 and stated that a bone scan had shown increased osteoblastic activity probably in the patella in the right knee, and that the osteoblastic activity around the artificial joint appeared unremarkable.  The Veteran was scheduled to have redo on right knee TKA in January 2009.  On examination, the right knee was erythematous and warm, with a small effusion.  The assessment was status post total knee arthroplasty, infection, needs redo.  A March 2009 private treatment report noted a previous arthroplasty had failed and that the Veteran had experienced continued pain and feelings of instability.  

The Veteran ultimately underwent revision of the right knee total knee arthroplasty in April 2009.  The surgery was performed by a private orthopedic surgeon, D.M., M.D., at the Las Palmas Medical Center.  According to the discharge summary, the Veteran had a painful right total knee arthroplasty.  He had experienced some varus valgus laxity after the TKA.  The operative report noted that there had been no evidence of loosening or infection.  A decision was made to see if a poly exchange would improve his stability.  The tibial plastic component was removed, and a 15 millimeter (mm) plastic insert was trialed.  The 15 mm plastic insert was then placed into the knee and found to be stable and to take care of the varus-valgus instability.  There was good varus-valgus stability and good, full range of motion.  Then the real component was inserted.  After the surgery, it was noted his knee was placed in a brace and he was progressing very well with physical therapy. 

Subsequent records show the Veteran again began to experience right knee pain.  A September 2009 VA treatment report noted the initial TKA was a failure and that he had complications from the replacement.  

An August 2010 VA examination report noted the Veteran's initial right knee TKA had failed and that in 2009 he underwent a replacement of the femoral component to stabilize the right knee joint and to "correct [the] surgical implant."  A summary of right knee symptoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and atrophy.  An examination revealed effusion, tenderness, pain at rest, weakness, clicks or snaps, grinding, and patellar abnormality.  An X-ray study revealed no findings of loosening.  It was the examiner's opinion that the second surgery was most likely necessary because of the failure of the first surgery done at the Albuquerque VA hospital.  No opinion was provided as to whether the failure of the first surgery was caused by VA fault.

A VA orthopedic surgery consult in November 2011 noted that he complained of persistent right knee status, post total knee surgery with one revision.  He had limitation of motion.  X-ray studies revealed the total knee replacement appeared to be intact.  He complained of constant knee pain with instability and reported his right knee gave out when he placed his body weight on it.  He reported his right knee had swelling and heat all the time. 

At his hearing in November 2011, the Veteran testified that the right knee surgery in 2008 was improperly done and stated that the surgeon who performed the April 2009 revision surgery had said that the surgery was improper.  In particular, reportedly, that the physician had said that wrong type or size of knee replacement had been implanted during the first surgery, which resulted in symptoms including nerve damage and swelling.  The Veteran stated that the physician was unwilling to put anything in writing because he did not wish to have any problems with the VA.

On VA examination in April 2012 the Veteran reported using Canadian crutches and that he had constant right knee pain.  He stated his right leg was shorter than the left and caused him to limp.  The contributing factors to his functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  The examiner found that examination in May 2007 revealed use of Canadian crutches and a motorized wheelchair with knee giving way and that there was not much difference in his subsequent post-TKA range of motion such that there as any additional disability incurred since the February 5, 2008, surgery.  There had been, however, more days of convalescence days after the surgery due to delayed healing of the wound and after physical therapy aggravated pain and swelling.  

Private treatment records dated in May 2013 noted the Veteran complained of some continued pain and tenderness in the right knee joint.  There was no redness, erythema, heat, or swelling, but there was occasional buckling, locking, and giving way.  An examination revealed ligamentous instability in the knees.  Radiographic studies were interpreted as with no evidence of particulate, loosening, or malalignment.  In July 2013, the Veteran's right lower extremity was found to be 7 mm shorter than the left. 

An August 2014 VA medical opinion, by an examiner who stated she was a non-orthopedist and not qualified to comment on the appropriateness of the prosthetic size used without resorting to speculation, found that records indicated corrective surgery was performed in April 2009 to excise the Veteran's right knee prosthesis.  Postoperatively, there was significant improvement in range of motion and instability, but he continued to have pain in the right lower extremity.  There was also magnetic resonance imaging (MRI) evidence of a cyst in the lumbar spine that abutted the L5 nerve root on the right as well as nerve conduction study (NCS) evidence of sensory polyneuropathy.  It is the examiner's opinion that these findings, which are not related to the knee, contributed to the Veteran's pain in the right lower extremity.  

On examination there was no right knee instability, but there was a decrease in range of motion (extension to 5 degrees and flexion from 0 to 100 degrees).  There was no swelling or erythema.  The additional disability that was not present prior to surgery and that persisted despite corrective surgery was identified as decreased range of motion.  As to causation and fault and foreseeability, the examiner noted that she was not qualified to comment on the appropriateness of the prosthetic size (whether it was too large or too small) without resorting to speculation.  It was noted, however, that determining proper fit/size of prosthesis continued post operatively and that many factors came into play after surgery, such as scar tissue formation as well as the manner in which the prosthesis rests or settles into the native bone, which may ultimately affect proper fit.  In a July 2015 addendum the examiner found the right knee disorder was not the result of an injury in service and that he had developed degenerative arthritis as a result of the aging process.

An August 2015 medical opinion from a VA  physician included a comprehensive summary of the evidence, as well as excerpts from medical literature on knee replacement surgeries.  The examiner's summary and opinion observed that after the February 2008 surgery, knee pain persisted, along with swelling and warmth of the right knee, despite physical therapy.  A deep vein thrombosis (DVT) was ruled out, as well as infection of the right TKA, by VA orthopedic staff.  The Veteran had a second surgery on his right knee in April 2009 for a "failed right TKA," with a 15 mm "poly" exchanged for the existing 13 mm "poly."  There had been no loosening, the right TKA hardware was intact, and there was no infection.  While initially improved after this surgery, the Veteran's right knee pain persisted.  The opinion also stated:

As discussed by the literature, successful TKA occurs in 85 - 90% of patients, common complications include "infection, intra-operative or post-operative fracture, vascular injury with need of intra-operative or post-operative blood transfusion, nerve injury or nerve palsy (most commonly involving the deep peroneal nerve and loss of ankle dorsiflexion), periprosthetic fracture, stress shielding, component fracture or wear, and medical complications"; while "potential difficult complications include nonunited knee arthrodesis, limb length discrepancy after knee arthrodesis, and united but infected knee arthrodesis." Additionally, from the literature, with the use of thicker tibial liners, the NexGen TKR had an increased risk of revision.  Due to his persistent right knee pain, swelling, warmth and weakness, the Veteran was appropriately re-evaluated for possible infection, as well as possible deep venous thrombosis and nerve injury by VA orthopedics.  EMG/NCV 12/4/2010 studies revealing a bilateral sensory neuropathy -- not injuries to the deep peroneal nerve.  Evaluation by VA orthopedics has revealed a leg length discrepancy, with the right lower extremity 7 mm shorter than the left.  Treatable, if symptomatic, with a shoe lift. The Veteran had a failed right total knee, required a second procedure, and may still require additional surgery for revision of this right TKA, this unfortunate result was reasonably foreseeable and does not represent negligence or other instance of VA fault during the surgery or post-surgical follow-up care.

In a July 2017 VA medical opinion, the same examiner found that the Veteran was a credible witness and that it was understood that he was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  As such, his lay statements were considered in formulating the provided medical opinion.  The pertinent evidence associated with the February 5, 2008, TKA and the April 2009 revision was summarized.  The examiner noted that a review of current orthopaedic literature revealed that approximately "45,000 revision knee replacement surgeries are performed in the United States every year " due to unbalanced weight distribution secondary to ligamentous laxity.  A total knee arthroplasty device was noted to be comprised of three components: the femoral cap, the tibial platform, and the polyethylene spacer.  In most procedures, a fourth component, a patellar button replaced the articular surface of the knee cap.  Upon review of the Veteran's 2009 operative report, it was noted the revision aspect of the procedure involved the replacement of the 13 mm polyethylene spacer with a 15 mm polyethylene spacer to decrease and stabilize varus-valgus motion within the joint.  The femoral and tibial metal components remained intact and in place.  Intra-operatively, there was no evidence of component loosening or infection.  The examiner stated, moreover, that the intraoperative report found no evidence to support VA negligence, lack of proper skill, error in judgement or a similar instance of fault in the use of a 13 mm poly-spacer but "some ligamentous (soft tissue) instability" for which a new 15 mm poly-space provided an additional 2 mm within the joint space that reduced the slack in the ligament and soft tissue capsular tissues and rectus re-alignment of the knee joint with full range of motion.  

It was further noted that current orthopaedic literature indicated that new advancements in technology included the replacement of the poly-spacer to stabilize joint mal-alignment (varus-valgus torque) and post-operative soft tissue laxity, it was as least as likely as not that the "Best Practice of Medicine" involved "stepping up" a poly-spacer in revision total knee arthroplasty procedures.  The examiner found, therefore, that it was less likely that the Veteran's initial VA surgery was the wrong size but, in essence, that the prosthesis size used in the February 2008 surgery was reasonable and/or not a result of VA negligence, lack of proper skill, error in judgement, or a similar instance of fault. 

VA treatment records show a July 2017 bone length study revealed the Veteran had bilateral knee prostheses with the left lower extremity was .15 centimeters longer than the right.  A July 2017 X-ray study, bilateral, weight bearing, revealed no evidence of fracture, dislocation, or arthritic or inflammatory change.  There was status post knee replacement with adequate visualization and alignment of bony and hardware elements.  No complications were seen.  The joint space was well maintained with no evidence of effusion.  An August 2017 report noted the Veteran complained of low back pain radiating to his right leg for eight years.  The examiner noted right knee range of motion was diminished with pain.  Stability was poor and muscle strength was 3/5 with fair muscle tone.  The provided diagnoses included knee pain and lumbar radiculopathy.  

The evidence of record establishes that the Veteran was hospitalized in a VA Medical Center in February 2008 and underwent a right total knee arthroplasty.  However, although an additional right knee disability occurred as a result, including leg length discrepancy, instability, and increased pain, VA negligence, careless, or other fault was not involved and VA exercised the degree of care that would be expected of a reasonable health care provider.  The Board further finds that informed consent was obtained and the additional right knee disability manifest in this case was a foreseeable consequence of the surgical procedure.  

It is acknowledged that some additional disability resulted from the February 2008 surgery, including instability and leg length discrepancy, and that the Veteran's statements are credible.  However, as indicated, no physician has stated, in writing, that the February 2008 knee replacement surgery involved any negligence or VA fault.  To the contrary, while acknowledging that the February 2008 TKA failed, the overall medical evidence does not reflect VA negligence or fault. 

The Veteran has asserted that the knee replacement was the wrong size.  In this regard, the partial revision of the arthroplasty in April 2009 consisted of the replacement of a 13 mm polyethylene insert with one measuring 15 mm, which, at the time, corrected his right knee instability.  The Board finds, however, that this, alone, is not evidence of VA negligence.  Specifically, it does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  A comprehensive, 4-page operation report documented every stage of the February 2008 surgery, including the numerous measurements that were taken at the various stages of the knee replacement.  With respect to the 13 mm "poly," it was noted that an 11 mm trial polyethylene was placed in the tibial tray and that the leg was extended and axial pressure was applied.  After the 11 mm trial, a 13 mm trial was then tried.  This was found to be good, and improved varus and valgus stability in both flexion and extension.  A 13 mm polyethylene spacer was then inserted.  Similarly, during the April 2009 surgery, a trial 15 mm plastic spacer was placed and tested, and then the real component was inserted. 

Although the Veteran has asserted that the doctor said the initial (13 mm) polyethylene was too small, even assuming the veracity of the Veteran's statement, there is no indication that this action resulted from VA negligence, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, as opposed to a reasonable exercise of judgment.  Likewise, if the surgery did in fact "fail," a failure to exercise a reasonable degree of care is not necessarily implicated.  Rather, when a surgery "fails," the desired outcome has not occurred.  No surgical outcome can be guaranteed.  The August 2015 VA opinion noted that TKA surgeries were only successful 85-90 percent of the time.  The listed complications provided on the Veteran's signed informed consent included leg length discrepancy.  The July 2017 VA examiner noted a review of current orthopaedic literature involving TKA procedures and specifically found that it was less likely that the components used in the Veteran's initial VA surgery was the wrong size, that the prosthesis size used in the February 2008 surgery was reasonable, and/or that it was not a result of VA negligence, lack of proper skill, error in judgement, or a similar instance of fault.

As to the issue of informed consent, the Veteran is shown to have signed an informed consent form in January 2008, which explained the procedures and risks to him, and included a list of known risks of the procedure.  The identified risks included wound healing problems, infections, permanent deformity of the extremity, possible leg length discrepancy, pain, and instability.  The medical records show that the procedure was previously discussed with him, and he does not argue any deficiency in informed consent. 

Finally, with regard to reasonable foreseeability, whether the proximate cause of an additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69. 

The August 2015 and July 2017 VA medical opinions concluded that the result of the surgery in the Veteran's case was foreseeable, and did not represent negligence or other instance of VA fault during the surgery or post-surgical follow-up care.  The resulting problems were noted as risks in the informed consent signed by the Veteran.  There is no evidence to the contrary. 

In conclusion, the Board finds that although additional disability resulted from the February 2008 right total knee arthroplasty, no VA negligence or fault was involved, the result was foreseeable, and informed consent was provided and contemplated the resulting complications.  Compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a right total knee arthroplasty performed on February 5, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


